Order, Supreme Court, Bronx County, entered June 11, 1979, *796conditionally granted defendant’s motion to dismiss the action for failure to serve a timely complaint, unanimously reversed to the extent appealed from, on the law, with costs and disbursements, and the motion to dismiss the action granted unconditionally. In the absence of an affidavit of merits and any justification for the failure to serve a complaint in the 29 months since service of a demand therefor, permission to serve a complaint should not have been granted. (Barasch v Micucci, 49 NY2d 594; Boardman v Glissando Enterprises of N. J., 41 AD2d 523.) Concur—Sullivan, J. P., Ross, Lupiano, Silverman and Bloom, JJ.